Exhibit 10.2
 
 



Date:                  October 8, 2008


To:                      Maury Austin


From:                  John Bourgoin and Ken Coleman


 
 
This is to confirm that MIPS is enhancing your fiscal year 2009
Performance-Based Bonus Plan for Executives to include a guarantee of a bonus
“floor” of 20% of your salary to be paid at the normal time for bonus payouts
and subject to your being employed by the company at the time of payout,
typically in August after the completion of the fiscal year.

